


Exhibit 10.4(b)








January 20, 2015




Jeffrey F. Brotman
Resource America, Inc.
1 Crescent Drive, Suite 203
Navy Yard
Pennsylvania, PA 19112




Dear Jeffrey:


Several employment agreements of Resource America, Inc. (“Company”) officers
provide for payments upon the executive’s death. In order to control and manage
its contingent liabilities and reduce costs, the Company has decided that it is
currently in the best interests of the Company to arrange for the purchase of
life insurance policies on the officers’ lives, instead of self-funding death
benefits. In addition, the Company has determined that it is appropriate to
limit the amount of severance pay that is payable under certain employment
agreements.


Life Insurance


Pursuant to your employment agreement with the Company dated December 29, 2008
(the “Agreement”), in the event of termination of your employment with the
Company by reason of your death, the Company is obligated to pay a death benefit
to your estate. As of December 31, 2013, that death benefit was estimated by the
Company to be $1,600,000.
 
In order to implement the death benefit under the Agreement, the Company is
arranging the purchase of a $1,000,000 life insurance policy (the “Policy”),
which will be owned by you or through a trust for the benefit of your heirs. The
Company intends to pay the premiums on the Policy during the term of your
employment with the Company. If it does so, then you will be required to waive,
on behalf of your estate, heirs and assigns, the death benefit under the
Agreement. 
 
Accordingly, by signing this letter, you agree to irrevocably waive, on behalf
of yourself and your estate, heirs and assigns, any and all right to receive the
death benefit under the Agreement, if, and so long as, the Company pays the
premiums on the Policy.  You (or a trust for the benefit of your heirs) will be
the owner of the Policy and upon termination of your employment with the Company
or if the Company ceases to make payment on the Policy, you (or such trust) will
bear all subsequent responsibility for payment of the premiums, if you choose to
maintain the Policy.  You confirm that you further understand and agree that the
Company will report the amounts paid for premiums it pays on the Policy as
income to you on Form W-2.






--------------------------------------------------------------------------------




Limitation on Severance Pay


The Company has also determined that it is appropriate to limit the amount of
severance pay that is payable under your Agreement to not more than $1 million.
Under the Agreement, you have the right to receive a cash severance payment
based on your base compensation (and in certain circumstances, incentive
compensation) (“Severance Payment”). In consideration for your continued
employment, by signing this letter, you hereby agree that, except as described
below, if you become entitled to receive a Severance Payment under your
Agreement (whether upon termination by the Company without Cause, termination of
employment for Good Reason, or termination for Disability, all as determined
under the Agreement), the Severance Payment will be the lesser of (i) the
Severance Payment calculated under the Agreement or (ii) $1 million. This
limitation only applies to a qualifying termination of employment before a
Change of Control (other than a termination by the Company in anticipation of a
Change of Control).


This letter is not an amendment to the Agreement, but rather a binding waiver of
rights under the Agreement.


RESOURCEAMERICA, INC.


By /s/ Jonathan Z. Cohen
Name: Jonathan Z. Cohen
Title: Chief Executive Officer




AGREED AND ACCEPTED:


/s/ Jeffrey F. Brotman
Jeffrey F. Brotman


Date: 1/20/15        






